                 Case 1:19-cv-00095-JDB Document 10 Filed 08/20/19 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
1                                      DISTRICT OF COLUMBIA
2

3
     VIOLA ASONGWD,                                  )
     1612 Buchanan St., NE                           ) Case No.: 1:19-cv-00095-JDB
4
     Washington, DC 20017                            )
                                                     )
5                    Plaintiffs,                     )
                                                     ) Judge John D. Bates
6           v.                                       )
                                                     )
7
                                                     )
     CAPITAL ONE BANK (USA) N.A.,                    )
     1680 Capital One Drive                          )
8    Bank of America Center, 16th Floor              )
     Mclean, VA 22102-1111                           )
9
                                                     )
                     Defendant.                      )
10

11
                                       NOTICE OF SETTLEMENT
12
            Plaintiff VIOLA ASONGWED notifies this Court that Plaintiff and Defendant CAPITAL
13
     ONE BANK (USA), N.A., have resolved all claims between them in this matter and are in the
14
     process of completing the final settlement documents and filing the appropriate dismissal
15
     pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
16

17
     related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.

18
     Respectfully submitted the 20th day of August 2019.
19
                                                           By: /s/ Anitra Ash-Shakoor
20                                                         Anitra Ash-Shakoor, (Bar No. 1008693)
                                                           Capital Justice Attorneys, LLP
21                                                         1717 K Street NW, Suite 900
                                                           Washington, DC 20006
22                                                         Office: (202) 465-0888
                                                           Direct: (202) 465-0463
23                                                         Fax: (202) 827-0089
                                                           Email: a.ashshakoor@capitaljustice.com
24

25



                                                     -1-
                                        NOTICE OF SETTLEMENT
              Case 1:19-cv-00095-JDB Document 10 Filed 08/20/19 Page 2 of 2



                                                       Attorney for Plaintiff, VIOLA
1                                                      ASONGWED
2                                  CERTIFICATE OF SERVICE

3           I certify that on August 20, 2019 I filed Plaintiff GABY FRASER’s Notice of Settlement

4    using the CM/ECF system, which will provide notice to the following:
5

6
     John D. Sadler, DC Bar # 483301
7    sadlerj@ballardspahr.com
     BALLARD SPAHR LLP
8    1735 Market Street, 51st Floor
     Philadelphia, PA 19103-7599
9    Telephone: 215.665.8500
     Facsimile: 215.864.8999
10   ATTORNEY TO BE NOTICED
11
                                                       By: /s/ Jeffrey Lohman
12
                                                       Jeffrey Lohman
                                                       The Law Offices of Jeffrey Lohman, P.C.
13
                                                       4740 Green River Road, Suite 310
14                                                     Corona, CA 92880
                                                       T: (866) 329-9217
15                                                     F: (714) 362-0096
                                                       E: JeffL@jolohman.com
16                                                     Attorney for Plaintiff, GABY FRASER

17

18

19

20

21

22

23

24

25



                                                 -2-
                                       NOTICE OF SETTLEMENT
